  Case 18-35437        Doc 24    Filed 06/17/19 Entered 06/17/19 15:14:47          Desc Main
                                   Document     Page 1 of 7


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                            )        In Chapter 7
                                                  )        Case No. 18 B 35437
STEVEN D. ZARLING,                                )        Honorable LaShonda A. Hunt
                                                  )        Motion Date: July 17, 2019
            Debtor.                               )        Motion Time: 10:00 a.m.

                                      NOTICE OF MOTION

TO:      See Attached Service List

         PLEASE TAKE NOTICE THAT on July 17, 2019, at the hour of 10:00 a.m., an
OBJECTION TO DEBTOR’S ASSERTION OF EXEMPTION shall be heard before the
Honorable LaShonda A. Hunt of the United States Bankruptcy Court for the Northern District of
Illinois, Courtroom 719 at 219 South Dearborn, Chicago, Illinois. A copy of same is attached
hereto and thereby served upon you. You may appear if you so see fit.

                                                           GOLAN CHRISTIE TAGLIA LLP


                                     AFFIDAVIT OF SERVICE

        I, Robert R. Benjamin, an attorney, certify that I caused the foregoing Notice of Motion
and Objection to Debtor’s Assertion of Exemption to be served upon the parties who receive
notice via CM/ECF, by e-mail and first class mail postage prepaid sent from 70 W. Madison
Street, Suite 1500, Chicago, IL 60602 on June 17, 2019.


                                                           /s/Robert R. Benjamin
                                                            Robert R. Benjamin
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Movant
70 W. Madison Street, Suite 1500
Chicago, Illinois 60602
312-263-2300
 Case 18-35437     Doc 24   Filed 06/17/19 Entered 06/17/19 15:14:47     Desc Main
                              Document     Page 2 of 7


                                  SERVICE LIST

Richard J Mason                           Steven D. Zarling
McGuire Woods LLP                         c/o David M Siegel
77 West Wacker Drive                      David M. Siegel & Associates
Suite 4100                                790 Chaddick Drive
Chicago, IL 60601                         Wheeling, IL 60090
Via CM/ECF                                Via CM/ECF

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
Via CM/ECF
  Case 18-35437         Doc 24   Filed 06/17/19 Entered 06/17/19 15:14:47           Desc Main
                                   Document     Page 3 of 7


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                              )       In Chapter 7
                                                    )       Case No. 18 B 35437
STEVEN D. ZARLING,                                  )       Honorable LaShonda A. Hunt
                                                    )       Motion Date: July 17, 2019
             Debtor.                                )       Motion Time: 10:00 a.m.

TO:      Steven D. Zarling
         c/o David M Siegel
         David M. Siegel & Associates
         790 Chaddick Drive
         Wheeling, IL 60090
         Via CM/ECF

         NOTICE OF OBJECTION TO DEBTOR’S ASSERTION OF EXEMPTION

        PLEASE TAKE NOTICE THAT Richard Mason (the “Trustee”), not individually but as
Chapter 7 Trustee of the Estate of Steven D. Zarling (the “Debtor”), by and through his putative
attorneys, Robert R. Benjamin, Beverly A. Berneman and Anthony J. D’Agostino of GOLAN
CHRISTIE TAGLIA LLP, filed an objection to Debtor’s assertion of exemption. A copy of the
objection is attached hereto.

        In the event that you wish to object to the motion, you may do so by filing a written
objection and request for hearing with the Court on or before July 12, 2019. The Court will then
schedule a hearing on the motion and your objection thereto. Any objection should state briefly
its grounds therefore.

       Unless a written request for hearing is filed with the Court on or before July 12, 2019, an
order may be entered on July 17, 2019 granting the objection to Debtor’s assertion of exemption.

Dated: June 17, 2019                                RICHARD MASON,


                                                    By: /s/ Robert R. Benjamin
                                                            One of his attorneys
Robert R. Benjamin (ARDC #0170429)
Beverly A. Berneman (ARDC # 6189418)
Anthony J. D’Agostino (ARDC # 6299589)
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Trustee
70 West Madison, Suite 1500
Chicago, Illinois 60602
P: 312-263-2300
rrbenjamin@gct.law
  Case 18-35437       Doc 24     Filed 06/17/19 Entered 06/17/19 15:14:47           Desc Main
                                   Document     Page 4 of 7


baberneman@gct.law
ajdagostino@gct.law
and

                                                       RICHARD MASON,


                                                       By: /s/ Richard Mason, Trustee

Richard Mason
Chapter 7 Trustee of the Estate of Steven D. Zarling
Richard J. Mason PC
77 W. Wacker Drive
Chicago, Illinois 60601
P: 312-750-3527
rmason@mcguirewoods.com
     Case 18-35437          Doc 24      Filed 06/17/19 Entered 06/17/19 15:14:47              Desc Main
                                          Document     Page 5 of 7


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:                                                         )         In Chapter 7
                                                               )         Case No. 18 B 35437
STEVEN D. ZARLING,                                             )         Honorable LaShonda A. Hunt
                                                               )         Motion Date: July 17, 2019
                Debtor.                                        )         Motion Time: 10:00 a.m.

                    OBJECTION TO DEBTOR’S ASSERTION OF EXEMPTION

           Richard Mason (the “Trustee”), not individually but as Chapter 7 Trustee of the Estate of

Steven D. Zarling (the “Debtor”), by and through his putative attorneys, Robert R. Benjamin,

Beverly A. Berneman and Anthony J. D’Agostino of GOLAN CHRISTIE TAGLIA LLP1,

objects to the exemption claimed by Debtor on Amended Schedule C, pursuant to Rule 4003(b)

of the Federal Rules of Bankruptcy Procedure, and in support thereof states as follows:

           1.       On December 26, 2018, Debtor filed a voluntary petition for relief under Chapter

7 of Title 11 of the Bankruptcy Code (“Petition”) as an individual. Trustee was appointed and

immediately thereafter began his examination of Debtor’s assets and liabilities.

           2.       After Debtor’s initial Section 341 Meeting of Creditors (the “341 Meeting”) on

January 29, 2019, Debtor filed amended bankruptcy schedules on February 6, 2019 disclosing a

February 2018 workers’ compensation settlement in the amount of $39,810.82 (the “Settlement

Funds”). [Dkt. No. 12.]

           3.       The 341 Meeting has been continued from time to time to permit further study by

the Trustee. [Dkt. Nos. 11, 16, 18.]

           4.       Debtor asserts an exemption as to the Settlement Funds pursuant to 820 ILCS

305/21 (the “Workers’ Compensation Act”). Id.



1
    A Motion to Retain Special Counsel on behalf of the Trustee was filed on June 17, 2019.
  Case 18-35437       Doc 24     Filed 06/17/19 Entered 06/17/19 15:14:47            Desc Main
                                   Document     Page 6 of 7


       5.      On February 6, 2019, Debtor also filed an Amended Statement of Financial

Affairs and disclosed that the Settlement Funds were transferred to George Zarling, Debtor’s

brother, in February 2018. [Dkt. No. 13.]

       6.      Section 305/21 under the Workers’ Compensation Act exempts proceeds provided

that they “remain readily available as needed for support and maintenance which actually retain

the quality of moneys… but funds which have been converted to permanent investment are not

exempt.” In re Irwin, 371 B.R. 344, 346 (Bankr. C.D. Ill. 2007) (Workers’ compensation

settlement funds used to pay off a lien on a vehicle no longer retained the ‘quality of moneys’).

       7.      “A debtor may trace the exemption from the exempt asset to the liquid form, but

the concept of tracing is not limitless. So long as the debtor continues to hold and to use the

funds for the support of the debtor and his family.” In re Lantz, 451 B.R. 843, 846 (Bankr. N.D.

Ill. 2011), quoting Auto Owners Ins. v. Berkshire, 225 Ill. App. 3d 695, 698 (2d Dist. 1992).

       8.      In this case, Debtor’s transfer of the Settlement Funds to his brother altered the

potentially exempt nature of the funds as they were no longer for Debtor to hold and use “for the

support of the Debtor and his family.” Id. Therefore, the funds have lost their exempt status.

       9.      Debtor can only claim those exemptions allowed by state law. The claimed

objection as to the Settlement Funds transferred to Debtor’s brother is improper, not supported

by Illinois law and should be denied.

       10.     Further, Debtor’s transfer of the Settlement Funds occurred between ninety (90)

days and one (1) year before the date of the filing of the Petition and was made to an “insider” as

defined by 11 U.S.C. § 101(31)(A)(i). 11 U.S.C. § 547(b)(4)(B).
  Case 18-35437        Doc 24    Filed 06/17/19 Entered 06/17/19 15:14:47             Desc Main
                                   Document     Page 7 of 7


       WHEREFORE, Richard Mason, not individually but as Chapter 7 Trustee of the Estate of

Steven D. Zarling, requests that Debtor’s claimed exemption be disallowed.

Dated: June 17, 2019                                   RICHARD MASON,


                                                       By: /s/ Robert R. Benjamin
                                                               One of his attorneys
Robert R. Benjamin (ARDC #0170429)
Beverly A. Berneman (ARDC # 6189418)
Anthony J. D’Agostino (ARDC # 6299589)
GOLAN CHRISTIE TAGLIA LLP
Attorneys for Trustee
70 West Madison, Suite 1500
Chicago, Illinois 60602
P: 312-263-2300
rrbenjamin@gct.law
baberneman@gct.law
ajdagostino@gct.law
and

                                                       RICHARD MASON,


                                                       By: /s/ Richard Mason, Trustee

Richard Mason
Chapter 7 Trustee of the Estate of Steven D. Zarling
Richard J. Mason PC
77 W. Wacker Drive
Chicago, Illinois 60601
P: 312-750-3527
rmason@mcguirewoods.com
